Per Curiam.
This case was tried on the 5th day of February, 1898, at Ardmore ; and the appellees recovered a judgment against the appellant for the sum of $1,285.47, together with all costs of the action, and 10 per cent, interest per annum from said date, and also a decree foreclosing a mortgage, given to secure said debt, on the property des-scribed in said judgment and decree. The appellant on the 5th day of February, 1898, obtained an order granting an appeal from said judgment to the United States court of appeals for the Indian Territory, and on the 15th day of February thereafter filed with the clerk of the lower court his supersedeas bond, with W. A. Davis, Sam Noble, John L. Gault, R. A. Cromer, S. E. Ford, S. Zuckerman, G. H, Bruce, J. H. Young, and D. Daube as sureties thereon. It appears from an inspection of this record that the appeal and supersedeas bond have been filed with the clerk of the lower court at Ardmore for more than 90 days, and that the appellant has not filed an authenticated copy of the record in this court. On June 10, 1898, appellees filed in this court a motion to affirm the judgment of the lower court as a delay case, and no response to said- motion has been made by said appellant. It appears from the record in the case that counsel for appellees has indorsed on the record, in substance, that he has carefully examined the record, and believes the appeal herein is prosecuted for the purpose of delay merely ; and this court having examined the record, and having found no error in the proceedings, and believing the appeal has been prosecuted for delay merely, affirms the *3judgment of the court below in this case, and awards appel-lees 10 per cent, damages on the amount superseded, against said appellant, and enters judgment herein against said appellant and the said sureties above named on his supersedeas bond for the amount superseded with 10 per cent, damages thereon, and all costs of the court below and of this court, and awards execution therefor.